Chief Justice Mitchell
dissenting.
As the majority acknowledges, N.C.G.S. § 58-36-10(2) requires that due consideration be given to, among other factors, dividends and deviations when ruling on a rate request. The majority is also correct in noting that no one, or all, of the factors required to be consid*549ered should be treated as conclusive. State ex rel. Comm’r of Ins. v. N.C. Fire Ins. Rating Bureau, 292 N.C. 471, 488-89, 234 S.E.2d 720, 729-30 (1977). The weight to be given any factor is for the Commissioner to determine in his discretion. Id. However, I believe that the Commissioner is required to give each factor some weight and that this must be reflected in his order. Otherwise, a reviewing court is faced with an inadequate appellate record and must, as here, simply accept the Commissioner’s conclusory statements that he has taken all of the statutory factors into account. It is not enough for the Commissioner to note in conclusory fashion that dividends and deviations crossed his mind when he was entering his order. I believe that the order of the Commissioner in the present case does not adequately reflect the consideration the Commissioner gave the factor of dividends and deviations or indicate the weight, if any, he gave to that factor. For that reason, I respectfully dissent.